        Case 3:18-cr-00600-WHA Document 105 Filed 12/03/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA

                                    CRIMINAL MINUTES


 Date: December 3, 2019            Time in Court: 30 minutes        Judge: WILLIAM ALSUP
 Case No.: 18‐cr‐00600‐WHA‐1       Case Name: USA v. Michael Shiferaw

Attorney for United States of America: Alexandra Shepard
Attorney for Defendant: Candis Mitchell

Defendant: [x] PRESENT [ ] NOT PRESENT
Defendant's Custodial Status: [x] In Custody [ ] Not In Custody

 Deputy Clerk: Theresa Hoang                          Court Reporter: Belle Ball
 Interpreter: n/a                                     Probation Officer: Jill Spitalieri



                                       PROCEEDINGS

       Sentencing – HELD


                                   RESULT OF HEARING

Defendant is committed to the custody of Bureau of Prisons for a term of 37 months. This term
consists of 37 months on each of Counts 2 and 3, all counts to be served concurrently. Defendant
shall be placed on supervised release for a term 3 years. This term consists of 3 years on each of
Counts 2 and 3, all terms to run concurrently. A special assessment fee of $200 is imposed. Fine
waived. Restitution ordered in amount of $25,202, of which $21,100 to be made jointly and
severally. See Judgment for special conditions.

Government moves to dismiss Count 1 of Second Superseding Indictment – GRANTED.
Defendant remanded to custody
